PD-0641-15
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                    Transmitted 6/17/2015 5:32:01 PM
                                                                                      Accepted 6/19/2015 1:41:47 PM
                                                                                                     ABEL ACOSTA
                                                                                                           CLERK

                                                NO. PD-0641-15


                                 TEXAS COURT OF CRIMINAL APPEALS
                                               AUSTIN, TEXAS



                                  JIMMY EUGENE JOHNS, APPELLANT

                                                       vs.




                                  THE STATE OF TEXAS, APPELLEE.




                                        ON APPEAL FROM THE COURT OF
         FILED IN
COURT OF CRIMINALAPPEALS            APPEALS FOR THE SECOND DISTRICT OF
                                        TEXAS (FORT WORTH), CAUSE NO.
       June 19, 2015                     02-14-00233-CR, AND FROM THE
                                      CRIMINAL DISTRICT COURT NO. 1 OF
   ABEL ACOSTA, CLERK
                                    TARRANT COUNTY, CAUSE NO. 1332.690D




                                   MOTION FOR ADMISSION PRO HAC VICE


                   COMES NOW, Cynthia Rowe D'Antonio, Esq. ("Applicant"), and moves for

            admission to appear PRO HAC VICE in the captioned proceeding as counsel for

            Appellant. Jimmy Eugene Johns. 1 respectfully certify as follows:

                   1. Applicant is an attorney and a member of the law firm of Green Johnson

            Mumina & D'Antonio, located at 400 N. Walker Ave., Suite 100, Oklahoma City,

            Oklahoma 73102, telephone number (405) 488-3800, telecopier number (405) 702-6898.

                   2. Applicant will sign all pleadings with the name Cynthia Rowe D'Antonio.
        3. Applicant is a member of the above-named law firm and will provide legal
representation in connection with the above-styled matter now pending before The Texas

Court of Criminal Appeals, Austin, Texas.

       4. Since April 2003, Applicant has been and presently is a member in good

standing of the bar of the highest court of the state of Oklahoma where Applicant

regularly practices law. Applicant's Oklahoma bar license number is 19652.

       5. Applicant has been admitted to practice before the following courts:

Supreme Court of the State of Oklahoma -Admitted
United States District Court for the Eastern District of Oklahoma - Admitted

United States District Court for the Western District of Oklahoma -Admitted

United States District Court for the Northern District of Oklahoma -Admitted

U.S. Court of Appeals-Tenth (10th) Circuit-Admitted
U.S. Court of Appeals-Federal Circuit-Admitted
Supreme Court of Chickasaw Nation-Admitted

       6. Applicant is presently a member in good standing of the bars of the courts listed

in the proceeding paragraph, and Applicant has not been prohibited from practicing in

any of these courts.

       7. Applicant has never been subject to grievance proceedings or involuntary

removal proceedings while a member of the bar of any state or federal court.       Further,

Applicant has never been denied admission to the courts of any State or to any federal

court during the preceding five (5) years.

       8. Applicant has not been charged, arrested, or convicted of a criminal offense or

offenses.
           9. Applicant has not participated or sought to participate in Texas Courts within

the past two (2) years. Applicant has received a non-resident Acknowledgment Letter

from the Board of Law Examiners of Texas as proof of payment of the fee. See Attached

Exh. "A".


           10. Local counsel of record associated with Applicant in this matter is Gerald J.

Smith of the Law Offices of G.J. Smith, Sr„ PLLC, Texas Bar No. 24039316, who has

offices at P.O. Bio 200395, Arlington, Texas 76006, telephone number (817) 635-3100,

telecopier number (817) 635-3104. Local counsel has filed a motion stating that Cynthia

Rowe D'Antonio is a reputable attorney and recommends that she be granted permission

to participate in the aforementioned proceeding before the Court..See Attached Exh. "B".

           11. Applicant is familiar with the State Bar Act, the State Bar Rules, and the Texas

Disciplinary Rules of Professional Conduct governing the conduct of members of the

State Bar of Texas, and will at all times abide by and comply with the same so long as

such Texas proceeding is pending and said Applicant has not withdrawn as counsel

therein.



           12. Applicant respectfully requests to be admitted to practice in the Texas Court

of Criminal Appeals, Austin, Texas for this cause.

           SIGNED thisj^day ofJune, 2015.
                                       Respectfully Submitted,




                                       Cynthia/Rowe D'Antonio, OBA #19652
                                       Green Johnson Mumina & D 'Antonio
                                       400 N. Walker Ave., Suite 100
     I / #10009406 \ |                 Oklahoma City, Oklahoma 73102
     =     I FXP. 11/09/18 l   =
     "- ^
        "                 ^>           Telephone:   (405)488-3800
                                       Facsimile:   (405) 702-6898
                                       EMAIL: cynthia@gjmlawyers.com
                                                      -and-


                               /'Am    Gerald J. Smith, Sr., Texas Bar No. 24039316
                                       Law Offices ofG.J. Smith, Sr. PLLC
                                       P.O. Box 200395
                                       Arlington, Texas 76006
                                       (817)635-3100
                                       (817)635-3104
                                       EMAIL: attomey@gjsmithlaw.com



                               CERTIFICATE OF SERVICE
         1 hereby certify that a true and correct copy of the foregoing Motion for Pro Hac
Vice has been served on this ^0My ofJune, 2015 via electronic means, to the following:


         Charles M. Mallin
         Tarrant County District Attorney's Office
         401 West Belknap
         Fort Worth, Texas 76196
         Counsel of Record for State


         Lisa McMinn
         P.O.Box 13046
         Austin, Texas 78711
         State Prosecuting Attorney



                                                      Cynthia Rowe D'Antonio
V88/2815       15:25         5124635300                                 TX BLE                                       PAGE   02/02




                                                Board of Law Examiners
                                                 Appointedby the Supreme CourtofTexas




                                        Non-Resident Acknowledgment Letter
                                                          June 08, 2015

    CYNTHIA ROWE D'ANTONIO
    C/O GREEN JOHNSON MUMINA & D'ANTONIO
    400 N. WALKER AVE., #100
    OKLAHOMA CITY OK 73102-


    Application Received: 06/08/15

    Cause/Texas Court ofRecord: CAUSE NO. PD-0641-15; COURT OF CRIMINAL APPEALS OF TEXAS, AUSTIN,
    FROM: Bakari Jefferson, Licensure Analyst, 512-463-1622


   This letter acknowledges receipt ofyour Application for Pro Hac Vice admission and serves as
   your Proof of Payment of Fee.

   Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
   request for permission to participate in proceedings in aTexas Court. The next step is to file a
   sworn motion, in compliance with Rule XIX ofthe current Rules GoverningAdmission to the
   Bar of Texas, in the Texas Court in which you request to participate, which must be
   accompanied bythis acknowledgment letter. The decision to grant or deny yourapplication is
   ultimately made by the Texas Court in which you request to participate.




                                                                                                     EXHIBIT


                                                                                                    -A.

   Post Offiw BOX 1348(5     T«M»«*:S1WiSW«ii    f,w,™ik 512-MJ.51«   WcMito: ^M,^*.*,   205 West 14th Street Stl Floor
  Austin. Texas 78711-3486                                                                     . . _ ""*• •"'Ftoor
                                                                                              Austin, Texas 78701
                                     NO. PD-0641-15

                     TEXAS COURT OF CRIMINAL APPEALS
                                    AUSTIN, TEXAS


                      JIMMY EUGENE JOHNS, APPELLANT

                                           vs.




                      THE STATE OF TEXAS, APPELLEE.




                            ON APPEAL FROM THE COURT OF
                        APPEALS FOR THE SECOND DISTRICT OF
                        TEXAS (FORT WORTH), CAUSE NO. 02-14-
                           00233-CR, AND FROM THE CRIMINAL
                          DISTRICT COURT NO. 1 OF TARRANT
                               COUNTY, CAUSE NO. 1332690D




 MOTION BY RESIDENT ATTORNEY GERALD J. SMITH, Sr. REQUESTING
          ADMISSION PRO HAC VICE FOR NON-RESIDENT
             ATTORNEY CYNTHIA ROWE D'ANTONIO

       COMES NOW, Gerald J. Smith, Sr. of the Law Offices of G.J. Smith, Sr. PLLC,

P.O. Box 200395, Arlington, Texas 76006, ("Resident Practicing Attorney"), and

respectfully requests that Cynthia Rowe D'Antonio, ("Non-Resident Attorney") be

admitted pro hac vice in the above-captioned matter. The undersigned represents to this

honorable Court that Non-Resident Attorney is a reputable attorney and recommends that

she be granted permission to participate in the above-captioned matter before the Court.
                                      Respectfully submitted,

                                      /s/Gerald J. Smith. Sr.
                                      Gerald J. Smith, Sr., Texas Bar No. 24039316
                                      Law Offices ofG.J. Smith, Sr. PLLC
                                      P.O. Box 200395
                                      Arlington, Texas 76006
                                      (817)635-3100
                                      (817)635-3104
                                      EMADL: attorney@gjsmitlilaw.com




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Motion has been
 served on thisW day ofJune, 2015, via electronic means, to the following:

Cynthia Rowe D'Antonio
Green Johnson Mumina & D 'Antonio
400 N. Walker Ave., Suite 100
Oklahoma City, Oklahoma 73102
Non-Resident Attorney

Charles M. Mallin
Tarrant County District Attorney's Office
401 West Belknap
Fort Worth, Texas 76196
Counsel of Record for State

Lisa McMinn
P.O. Box 13046
Austin, Texas 78711
State Prosecuting Attorney


                                                     /s/Gerald J. Smith. Sr.
                                                     Gerald J. Smith, Sr.
                                                                                               PD-0641-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                            Transmitted 6/17/2015 5:29:01 PM
                                                                               Accepted 6/19/2015 1:41:29 PM
                                                                                             'ABELACOSTA
                                      NO. PD-0641-15
                                                                                                     CLERK

                      TEXAS COURT OF CRIMINAL APPEALS
                                     AUSTIN, TEXAS



                        JIMMY EUGENE JOHNS, APPELLANT

                                             vs.




                        THE STATE OF TEXAS, APPELLEE.




                              ON APPEAL FROM THE COURT OF
                          APPEALS FOR THE SECOND DISTRICT OF
                          TEXAS (FORT WORTH), CAUSE NO. 02-14-
                            00233-CR, AND FROM THE CRIMINAL
                            DISTRICT COURT NO. 1 OF TARRANT
                                 COUNTY, CAUSE NO. 1332690D




   MOTION BY RESIDENT ATTORNEY GERALD J. SMITH, Sr. REQUESTING
            ADMISSION PRO HAC VICE FOR NON-RESIDENT
                      ATTORNEY CYNTHIA ROWE D'ANTONIO

         COMES NOW, Gerald J. Smith, Sr. of the Law Offices of G.J. Smith, Sr. PLLC,

  P.O. Box 200395, Arlington, Texas 76006, ("Resident Practicing Attorney"), and

  respectfully requests that Cynthia Rowe D'Antonio, ("Non-Resident Attorney") be

  admitted pro hac vice in the above-captioned matter. The undersigned represents to this

  honorable Court that Non-Resident Attorney is a reputable attorney and recommends that

  she be granted permission to participate in the above-captioned matter before the Court.



           FILED IN
COURT OF CRIMINAL APPEALS

         June 19, 2015

   ABEL ACOSTA. CLERK
                                       Respectfully submitted,

                                       /s/Gerald J. Smith. Sr.
                                       Gerald J. Smith, Sr., Texas Bar No. 2403931
                                       Law Offices ofG.J Smith. Sr. PLLC
                                       P.O. Box 200395
                                      Arlington, Texas 76006
                                      (817)635-3100
                                      (817)635-3104
                                       EMAIL: attomey@gjsmithlaw.com




                              CERTIFICATE OF SERVICE


        1 hereby certify that a true and correct copy of the foregoing Motion has been
 served on thisjltday of June, 2015, via electronic means, to the following:


Cynthia Rowe D'Antonio
Green Johnson Mumina & D 'Antonio
400 N. Walker Ave., Suite 100
Oklahoma City, Oklahoma 73102
Non-Resident Attorney

Charles M. Mallin
Tarrant County District Attorney's Office
401 West Belknap
Fort Worth, Texas 76196
Counsel of Record for State

Lisa McMinn
P.O. Box 13046
Austin, Texas 78711
State Prosecuting Attorney


                                                      /s/Gerald J. Smith. Sr.
                                                      Gerald J. Smith. Sr.